NO. 12-08-00480-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           §
IN RE: JODY FORD MCCREARY,
RELATOR                                                    §    ORIGINAL PROCEEDING

                                                           §

                                         MEMORANDUM OPINION
         Jody Ford McCreary has filed a petition for writ of mandamus in which he states that he
pleaded guilty to the offense of robbery, a second degree felony, but that the district attorney failed
to invoke the jurisdiction of the trial court. Therefore, McCreary asserts, his conviction is void and
should be set aside by writ of mandamus.
         We have previously held that we have no jurisdiction to consider this complaint because it
relates to postconviction relief in a felony case. See In re McCreary, No. 12-08-00343-CR, 2008
WL 4335168, at *1 (Tex. App.–Tyler 2008, orig. proceeding) (mem. op., not designated for
publication) (citing Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)).
The Texas Court of Criminal Appeals has exclusive authority to grant postconviction relief in a
felony case. See Ater, 802 S.W.2d at 243. Accordingly, McCreary’s petition for writ of mandamus
is dismissed.
                                                                      BRIAN HOYLE
                                                                          Justice

Opinion delivered December 17, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)